Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-456

IN RE: HAROLD J. PICKERSTEIN,
                      Respondent.
Bar Registration No. 435206                                            BDN: 12-15

BEFORE:       Thompson, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED – July 23, 2015)

       On consideration of the certified order accepting respondent’s resignation from
the practice of law in the state of Connecticut wherein respondent conceded that there
were sufficient facts to find that he had misappropriated client funds, this court’s May
27, 2015, order suspending respondent and directing him to show cause why the
functionally equivalent discipline in the form of a five-year suspension with a fitness
requirement should not be imposed, and the statement of Bar Counsel, and it
appearing that respondent has failed to file either a response to the court’s order to
show cause or the affidavit as required by D.C. Bar R. XI § 14 (g), it is

       ORDERED that Harold J. Pickerstein is hereby suspended from the practice of
law in the District of Columbia for a period of five years and his reinstatement is
contingent on a finding of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI § 14 (g) affidavit.

                                           PER CURIAM